


EXHIBIT 10.47


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of October 1, 2011, is
made by and between Vanguard Health Systems, Inc., a Delaware corporation (the
“Company”), and Alan G. Thomas (the “Executive”).


WHEREAS, the Company desires to secure for itself or its subsidiary the services
of the Executive as its Executive Vice President-Operations Finance from and
after the date hereof and the Executive desires to render such services, in each
case pursuant to the terms and conditions hereof;


WHEREAS; the Company’s Board of Directors (the “Board”; provided, that if a
Compensation Committee of the Board of Directors shall have been duly appointed,
the term “Board” as used herein shall mean either of such Committee or the full
Board of Directors) has approved and authorized the Company’s entry into this
Agreement with the Executive;


WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship of the Executive with the Company;
and


NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:


1.    Employment. The Company or its subsidiary hereby employs the Executive,
and the Executive hereby accepts employment with the Company or its subsidiary,
upon the terms and subject to the conditions set forth herein.


2.    Term. This Agreement is for the five-year period (the “Term”) commencing
on the date first written above (the “Effective Date”) and terminating on the
fifth anniversary of the Effective Date, or upon the Executive’s earlier death,
disability or other termination of employment pursuant to Section 10; provided,
however, that commencing on the fifth anniversary of the Effective Date and on
each anniversary thereafter the Term shall automatically be extended for one
additional year unless, not later than 90 days prior to any such anniversary,
either party hereto shall have notified the other party hereto that such
extension shall not take effect.


3.    Position. During the Term, the Executive shall serve as Executive Vice
President-Operations Finance of the Company or in such other senior executive
position in the Company as the Executive should approve.


4.    Duties and Reporting Relationship. During the Term, the Executive shall,
on a full time basis, use his skills and render services to the best of his
ability in supervising and conducting the operations of the Company.


5.    Place of Performance. The Executive shall perform his duties and conduct
his business at the principal executive offices of the Company, except for
required travel on the Company’s business.


6.    Salary and Annual Bonus.


(a)    Base Salary. The Executive’s base salary hereunder shall be $500,000 per
year, payable semi-monthly. Commencing on July 1, 2012, the Board shall review
such base salary at least annually and make such adjustments from time to time
as it may deem advisable, but the base salary shall not at any time be reduced
from the base salary in effect from time to time.


(b)    Annual Bonus. The Board (or if there is a compensation committee of the
Board, the compensation committee) shall provide the Executive with an annual
bonus plan providing the Executive with an opportunity to earn annual bonus
compensation and shall cause the Company to pay to him any earned annual bonus
in addition to his base salary.





--------------------------------------------------------------------------------






7.    Vacation, Holidays and Sick Leave. During the Term, the Executive shall be
entitled to paid vacation, paid holidays and sick leave in accordance with the
Company’s standard policies for its senior executive officers.


8.    Business Expenses. The Executive will be reimbursed for all ordinary and
necessary business expenses incurred by him in connection with his employment
upon timely submission by the Executive of receipts and other documentation as
required by the Internal Revenue Code and in conformance with the Company’s
normal procedures.


9.    Pension and Welfare Benefits. During the Term, the Executive shall be
eligible to participate fully in all health benefits, insurance programs,
pension and retirement plans and other employee benefit and compensation
arrangements available to senior officers of the Company generally.


10.    Termination of Employment.


(a)    General. The Executive’s employment hereunder may be terminated without
any breach of this Agreement only under the following circumstances.


(b)    Death or Disability.


(i)    The Executive’s employment hereunder shall automatically terminate upon
the death of the Executive.


(ii)    If, as a result of the Executive’s incapacity due to physical or mental
illness, the Executive shall have been absent from his duties with the Company
for any six (6) months (whether or not consecutive) during any twelve (12) month
period, the Company may terminate the Executive’s employment hereunder for any
such incapacity (a “Disability”).


(c)    Cause. The Company may terminate the Executive’s employment. hereunder
for Cause. For purposes of this Agreement, “Cause” shall mean (i) the willful
failure or refusal by the Executive to perform his duties hereunder (other than
any such failure resulting from the Executive’s incapacity due to physical or
mental illness), which has not ceased within ten (10) days after a written
demand for substantial performance is delivered to the Executive by the Company,
which demand identifies the manner in which the Company believes that the
Executive has not performed such duties, (ii) the willful engaging by the
Executive in misconduct which is materially injurious to the Company, monetarily
or otherwise (including, but not limited to, conduct described in Section 14) or
(iii) the conviction of the Executive of, the entering of a plea of nolo
contendere by the Executive with respect to, a felony. Notwithstanding the
foregoing, the Executive’s employment hereunder shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board at a meeting of the
Board (after written notice to the Executive and a reasonable opportunity for
the Executive, together with the Executive’s counsel, to be heard before the
Board), finding that in the good faith opinion of the Board the Executive should
be terminated for cause.


(d)    Termination by the Executive. The Executive shall be entitled to
terminate his employment hereunder (A) for Good Reason or (B) for any other
reason. To be a valid termination of employment by the Executive under this
Agreement for Good Reason, the date of the actual termination of the Executive’s
employment due to any of the Good Reason acts or conditions set forth in
Sections 10(d)(i) through 10(d)(vi) below must occur within a period of two
years following the initial existence of such Good Reason act or condition which
arose without the consent of the Executive. For purposes of this Agreement,
“Good Reason” shall mean, (i) without the Executive’s express written consent,
any failure by the Company to comply with any material provision of this
Agreement, which failure has not been cured within ten (10) days after notice of
such noncompliance has been given by the Executive to the Company or (ii) the
occurrence (without the Executive’s express written consent), following a Change
in Control during the term of this Agreement, of any one of the following acts
by the Company, or failures by the Company to act, unless, in the case of any
act or failure to act described below, such act or failure to act is corrected
prior to the Date of Termination specified



--------------------------------------------------------------------------------




in the Notice of Termination given in respect thereof:


(i)    a material diminution in the Executive’s base compensation, except for
across-the-board salary reductions similarly affecting all senior executives of
the Company and all senior executives of any Person (as defined in Section
10(h)(i) below) in control of the Company provided in no event shall any such
reduction reduce the Executive’s base salary below $500,000;


(ii)    a material diminution in the Executive’s authority, duties or
responsibilities;


(iii)    a material diminution in the authority, duties or responsibilities of
the supervisor to whom the Executive is required to report, including a
requirement that the Executive’s supervisor report to a corporate officer or
employee instead of reporting directly to the Board of Directors of the Company;


(iv)    a material diminution in the budget over which the Executive retains
authority;


(v)    a material change in the geographic location at which the Executive must
perform services under this Agreement, except for required travel on the
Company’s business to an extent substantially consistent with his business
travel obligations prior to the Change in Control; or


(vi)    any other action or inaction that constitutes a material breach by the
Company of the terms of this Agreement.


The Executive's continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.


(e)    Voluntary Resignation. Should the Executive wish to resign from his
position with the Company or terminate his employment for other than Good Reason
during the Term, the Executive shall give sixty (60) days written notice to the
Company, setting forth the reasons and specifying the date as of which his
resignation is to become effective.


(f)    Notice of Termination. Any purported termination of the Executive’s
employment by the Company or by the Executive shall be communicated by written
Notice of Termination to the other party hereto in accordance with Section 18.
“Notice of Termination” shall mean a notice that shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated. In
respect of a Notice of Termination sent by the Executive as a result of any of
the Good Reason acts or conditions set forth in Sections 10(d)(i) through
10(d)(vi) above, it must be sent by the Executive to the Company within 90 days
following the initial existence of such Good Reason act or condition which arose
without the consent of the Executive and if not sent within such 90 days, it
shall not be a valid Notice of Termination.


(g)    Date of Termination. “Date of Termination” shall mean (i) if the
Executive's employment is terminated because of death, the date of the
Executive's death, (ii) if the Executive's employment is terminated for
Disability, the date Notice of Termination is given, or (iii) if the Executive's
employment is terminated pursuant to Subsection (c), (d) or (e) hereof or for
any other reason (other than death or Disability), the date specified in the
Notice of Termination (which, in the case of a termination for Good Reason shall
not be less than thirty (30) nor more than sixty (60) days from the date such
Notice of Termination is given, and in the case of a termination for any other
reason shall not be less than thirty (30) days (sixty (60) days in the case of a
termination under Subsection (e) hereof) from the date such Notice of
Termination is given); provided, that in the case of a termination for Cause,
nothing herein shall prevent the Company from immediately terminating the
Executive’s employment, so long as the Company continues to meet all of its
responsibilities hereunder with respect to payment of salary, benefits and other
obligations during the minimum notice period described in this Subsection (g)
(and for purposes of measuring such obligations, the Date of Termination shall
be deemed to be the end of such minimum notice period).





--------------------------------------------------------------------------------




(h)    Change in Control. For purposes of this Agreement, a Change in Control of
the Company shall mean the occurrence of any of the following events:


(i)any person or group, other than the Permitted Holders, is or becomes the
“beneficial owner” (as defined in rules 13d-3 and 13d-5 under the Act) directly
or indirectly of more than 50% of the total voting power of the voting stock of
the Company, including by way of merger, consolidation or otherwise;
(ii)a reorganization, recapitalization, merger or consolidation (a “Corporate
Transaction”) involving the Company, unless securities representing 50% or more
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors of the Company or the corporation
resulting from such Corporate Transaction (or the parent of such corporation)
are held subsequent to such transaction by the person or persons who were the
“beneficial owners” of the outstanding voting securities entitled to vote
generally in the election of directors of the Company immediately prior to such
Corporate Transaction, in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction;
(iii)the sale or disposition, in one or a series of related transactions, of all
or substantially all, of the assets of the Company to any “person” or “group”
(as such terms are defined in Sections 13(d)(3) or 14(d)(2) of the Act) other
than the Permitted Holders; or
(iv)during any period of 12 months, individuals who at the beginning of such
period constituted the Company’s Board of Directors (the “Board), together with
any new directors whose election by the Board or whose nomination for election
by the stockholders of the Company was approved by a vote of a majority of the
directors of the Company (then still in office) who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board, then in office;
provided, however, that such transaction also constitutes a change in control
event within the meaning of Section 409A.
The term Permitted Holders as used above shall mean any of (i) Blackstone or its
affiliates, and (ii) an employee benefit plan (or trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other person or entity
of which a majority of its voting power of its voting equity securities or
equity interest is owned, directly or indirectly, by the Company. The term
Blackstone as used above shall mean each of Blackstone FCH Capital Partners IV
L.P., Blackstone Health Commitment Partners L.P., Blackstone Capital Partners
IV-A L.P., Blackstone Family Investment Partnership IV-A L.P., Blackstone Health
Commitment Partners-A L.P., Blackstone FCH Capital Partners IV-B L.P., and
Blackstone FCH Capital Partners IV-A L.P., and their respective Affiliates.”
(i)    Resignation as Member of Board. If the Executive's employment by the
Company is terminated for any reason, the Executive hereby agrees that he shall
simultaneously submit his resignation as a member of the Board in writing on or
before the Date of Termination if the Executive is a member of the Board at such
time. If the Executive fails to submit such required resignation in writing, the
provisions of this Subsection 10(i) may be deemed by the Company to constitute
the Executive's written resignation as a member of the Board effective as of the
Date of Termination.


11.    Compensation During Disability, Death or Upon Termination.


(a)    During any period that the Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), the Executive shall continue to receive his full salary
at the rate then in effect for such period until his employment is terminated
pursuant to Section 10(b)(ii) hereof, provided that payments so made to the
Executive during the Disability Period shall be reduced by the sum of the
amounts, if any, payable to the Executive with respect to such period under
disability benefit plans of the Company or under the



--------------------------------------------------------------------------------




Social Security disability insurance program, and which amounts were not
previously applied to reduce any such payment.


(b)    If the Executive's employment is terminated by his death or Disability,
the Company shall pay (i) any amounts due to the Executive under Section 6
through the date of such termination and (ii) all such amounts that would have
become due to the Executive under Section 6 had the Executive's employment
hereunder continued until the last day of the calendar year in which such
termination of employment occurred, in each case in accordance with Section
13(b), if applicable.


(c)    If the Executive's employment shall be terminated by the Company for
Cause or by the Executive for other than Good Reason, the Company shall pay the
Executive his full salary through the Date of Termination at the rate in effect
at the time Notice of Termination is given, and the Company shall have no
further obligations to the Executive under this Agreement.


(d)    If (A) following a Change in Control the Company shall terminate the
Executive's employment in breach of this Agreement, or (B) following a Change in
Control the Executive shall terminate his employment for Good Reason, then


(i)    the Company shall pay the Executive (x) his full salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given,
(y) a pro rata portion of his current year annual bonus pursuant to Section 6(b)
and (z) all other unpaid amounts, if any, to which the Executive is entitled as
of the Date of Termination under any compensation plan or program of the
Company, at the time such payments are due;


(ii)    in lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination, the Company shall pay as liquidated
damages to the Executive an aggregate amount equal to the product of (A) the sum
of (1) the Executive's annual salary rate in effect as of the Date of
Termination and (2) the average of the annual bonuses actually paid to the
Executive by the Company with respect to the two fiscal years which immediately
precede the year of the Term in which the Date of Termination occurs; provided
if there was a bonus or bonuses paid to the Executive with respect only to one
fiscal year which immediately precedes the year of the Term in which the Date of
Termination occurs, then such single year's bonus or bonuses shall be utilized
in the calculation pursuant to this clause (2) and (B) the number three (3);


(iii)    the Company shall (x) continue coverage for the Executive under the
Company’s life insurance, medical, health, disability and similar welfare
benefit plans (or, if continued coverage is barred under such plans, the Company
shall provide to the Executive substantially similar benefits) for a period
equal to the greater of (A) the remainder of the Term and (B) 18 months, and (y)
provide the benefits which the Executive would have been entitled to receive
pursuant to any supplemental retirement plan maintained by the Company had his
employment continued at the rate of compensation specified herein for a period
equal to the greater of (A) the remainder of the Term and (B) 18 months.
Benefits otherwise receivable by the Executive pursuant to clause (x) of this
Subsection 11(d)(iii) shall be reduced to the extent comparable benefits are
actually received by the Executive from a subsequent employer during the period
during which the Company is required to provide such benefits, and the Executive
shall report any such benefits actually received by him to the Company; and


(iv)    the payments provided for in this Section 11(d) (other than Section
11(d)(iii)) shall be made not later than the fifth day following the Date of
Termination, provided, however, that if the amounts of such payments, and the
limitation on such payments set forth in Section 15 hereof, cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined in good faith by the Company, of the minimum
amount of such payments to which the Executive is clearly entitled and shall pay
the remainder of such payments (together with interest at the rate provided in
section 1274(b)(2)(B) of the Code (as defined in Section 15)) as soon



--------------------------------------------------------------------------------




as the amount thereof can be determined but in no event later than the thirtieth
(30th) day after the Date of Termination. In the event that the amount of the
estimated payments exceeds the amount determined by the Company within six (6)
months after payment to have been due, such excess shall be paid by the
Executive to the Company, no later than the thirtieth (30th) business day after
demand by the Company. At the time that payments are made under this Section
11(d), the Company shall provide the Executive with a written statement setting
forth the manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from outside counsel, auditors or consultants (and any such
opinions or advice which are in writing shall be attached to the statement).


(e)    If (A) prior to any Change in Control the Company shall terminate the
Executive's employment in breach of this Agreement or (B) prior to any Change in
Control the Executive shall terminate his employment for Good Reason, then


(i)     the Company shall pay the Executive (x) his full salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given,
(y) a pro rata portion of his current year annual bonus pursuant to Section 6(b)
and (z) any all other unpaid amounts, if any, to which the Executive is entitled
as of the Date of Termination under any compensation plan or program of the
Company, at the time such payments are due; for greater certainty, the pro-rata
portion of the Executive’s current year annual bonus will be determined
following the end of the applicable measurement period and will be paid at the
same as annual bonuses are otherwise paid to the Company’s senior executives.


(ii)    in lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination, the Company shall pay as liquidated
damages to the Executive an aggregate amount equal to the product of (A) the sum
of (1) the Executive's annual salary rate in effect as of the Date of
Termination and (2) the average of the annual bonuses actually paid to the
Executive by the Company with respect to the two fiscal years which immediately
precede the year of the Term in which the Date of Termination occurs; provided
if there was a bonus or bonuses paid to the Executive with respect only to one
fiscal year which immediately precedes the year of the Term in which the Date of
Termination occurs, then such single year's bonus or bonuses shall be utilized
in the calculation pursuant to this clause (2) and (B) the number two (2); such
amount to be paid in substantially equal monthly installments during the period
commencing with the month immediately following the month in which the Date of
Termination occurs and ending with the month corresponding to the end of the
Term hereunder; and


(iii)    the Company shall, at its cost (provided that Executive shall continue
to be responsible to pay the standard employee portion of such cost), (x)
continue coverage for the Executive under the Company’s life insurance, medical,
health, disability and similar welfare benefit plans (or, if continued coverage
is barred under such plans, the Company shall provide to the Executive
substantially similar benefits) for a period equal to the greater of (A) the
remainder of the Term and (B) 18 months, and (y) provide the benefits which the
Executive would have been entitled to receive pursuant to any supplemental
retirement plan maintained by the Company had his employment continued at the
rate of compensation specified herein for a period equal to the greater of (A)
the remainder of the Term and (B) 18 months. Benefits otherwise receivable by
the Executive pursuant to clause (x) of this Subsection 11(e)(iii) shall be
reduced to the extent comparable benefits are actually received by the Executive
from a subsequent employer during the period during which the Company is
required to provide such benefits, and the Executive shall report any such
benefits actually received by him to the Company.


(f)    The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 11 by seeking other employment or otherwise, and,
except as provided in Sections 11(d) and 11(e) hereof, the amount of any payment
or benefit provided for in this Section 11 shall (i) not be reduced by any
compensation earned by the Executive as the result of employment by another
employer or by retirement benefits and (ii) be the sole



--------------------------------------------------------------------------------




amount due to the Executive from the Company upon such termination of
employment, the Executive hereby waiving any claim for other compensation or
related damages (whether consequential, punitive or other) as a result of such
termination.


(g)    Notwithstanding anything to the contrary set forth in this Agreement, if
the Executive is a “specified employee” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the final
regulations and any guidance promulgated thereunder (“Section 409A”) at the time
of the Executive’s termination, then for purposes solely of the amounts of
liquidated damages payable to the Executive in installments pursuant to Section
11(e)(ii) above, only the portion of the Deferred Compensation Separation
Benefits (as defined below) which do not exceed the Section 409A Limit (as
defined below) may be made within the first six (6) months following the
Executive’s termination of employment in accordance with the payment schedule
applicable to each such payment or benefit. The term “Deferred Compensation
Separation Benefits” as used herein shall mean the liquidated damages payable to
Executive pursuant to Section 11(e)(ii) above, together with any other
post-termination payments or separation benefits which may be considered
deferred compensation under Section 409A. The term “Section 409A Limit” as used
herein shall mean the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Executive’s employment is terminated. Any portion of the
Deferred Compensation Separation Benefits in excess of the Section 409A Limit
shall accrue and, to the extent such portion of the Deferred Compensation
Separation Benefits would otherwise have been payable within the first six (6)
months following the Executive’s termination of employment pursuant to Section
11(e)(ii) above, will become payable to the Executive on the first payroll date
that occurs on or after the date six (6) months and one (1) day following the
date of the Executive’s termination of employment. All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. The parties hereto agree
that this Section 11(g) is intended to comply with the requirements of Section
409A so that none of the liquidated damages payments and other separation
compensation and benefits to be provided hereunder to Executive will be subject
to the additional tax imposed upon Executive under Section 409A, and any
ambiguities herein will be interpreted to so comply. The Company and the
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to the Executive under Section 409A. Notwithstanding the
foregoing, for purposes of Section 409A, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments and, in addition, any payment that is otherwise exempt from
the application of Section 409A shall not be included in the calculation of
Deferred Compensation Separation Benefits.


12.    Representations.


(a)    The Company represents and warrants that this Agreement has been
authorized by all necessary corporate action of the Company and is a valid and
binding agreement of the Company enforceable against it in accordance with its
terms.


(b)    The Executive represents and warrants that he is not a party to any
agreement or instrument which would prevent him from entering into or performing
his duties in any way under this Agreement.


13.    Successors; Binding Agreement.


(a)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.


(b)    This Agreement is a personal contract and the rights and interests of the
Executive hereunder may not be sold, transferred, assigned, pledged, encumbered,
or hypothecated by him, except as otherwise expressly



--------------------------------------------------------------------------------




permitted by the provisions of this Agreement. This Agreement shall inure to the
benefit of and be enforceable by the Executive and his personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amount would still
be payable to him hereunder had the Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to his devisee, legatee or other designee or, if there
is no such designee, to his estate.


14.    Confidentiality and Non‑Competition Covenants.


(a)    The Executive covenants and agrees that he will not at any time during
and after the end of the Term, directly or indirectly, use for his own account,
or disclose to any person, firm or corporation, other than authorized officers,
directors and employees of the Company or its subsidiaries, Confidential
Information (as hereinafter defined) of the Company. As used herein,
“Confidential Information” of the Company means information of any kind, nature
or description which is disclosed to or otherwise known to the Executive as a
direct or indirect consequence of his association with the Company, which
information is not generally known to the public or in the businesses in which
the Company is engaged or which information relates to specific investment
opportunities within the scope of the Company’s business which were considered
by the Executive or the Company during the term of this Agreement. During the
Term and for a period of two years following the termination of the Executive's
employment, the Executive shall not induce any employee of the Company or its
subsidiaries to terminate his or her employment by the Company or its
subsidiaries in order to obtain employment by any person, firm or corporation
affiliated with the Executive.


(b)    The Executive covenants and agrees that while the Executive remains
employed by the Company or its subsidiary and for a period of two (2) years
following the termination of the Executive's employment, the Executive shall
not, directly or indirectly, own any interest in, operate, join, control, or
participate as a partner, director, principal, officer, or agent of, enter into
the employment of, act as a consultant to, or perform any services for any
entity which is a hospital system or is in the hospital or hospital management
business. Notwithstanding anything herein to the contrary, (1) the foregoing
provisions of this Section 14(b) shall not prevent the Executive from (x)
acquiring securities representing not more than 5% of the outstanding voting
securities of any publicly held corporation or (y) working as an accountant or
an attorney for a law or accounting firm and (2) the foregoing provisions of
this Section 14(b) shall not be applicable to a termination of the Executive's
employment (i) by the Company or (ii) by the Executive for Good Reason.


15.    Prohibition on Parachute Payments.


(a)    Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit received or to be received by the Executive in connection
with a Change in Control of the Company or the termination of the Executive's
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any Person whose actions result in a
Change in Control or any Person affiliated with the Company or such Person) (all
such payments and benefits, including, without limitation, base salary and bonus
payments, being hereinafter called “Total Payments”) would not be deductible (in
whole or in part), by the Company, an affiliate or any Person making such
payment or providing such benefit as a result of section 280G of the Code, then,
to the extent necessary to make such portion of the Total Payments deductible
(and after taking into account any reduction in the Total Payments provided by
reason of section 280G of the Code in such other plan, arrangement or
agreement), (A) the cash portion of the Total Payments shall first be reduced
(if necessary, to zero), and (B) all other non‑ cash payments by the Company to
the Executive shall next be reduced (if necessary, to zero). For purposes of
this limitation (i) no portion of the Total Payments the receipt or enjoyment of
which the Executive shall have effectively waived in writing prior to the Date
of Termination shall be taken into account, (ii) no portion of the Total
Payments shall be taken into account which in the opinion of tax counsel
selected by the Company’s independent auditors and reasonably acceptable to the
Executive does not constitute a “parachute payment” within the meaning of
section 280G(b)(2) of the Code, including by reason of section 280G(b)(4)(A) of
the Code, (iii) such payments shall be reduced only to the extent necessary so
that the Total Payments (other than those referred to in clauses (i) or (ii)) in
their entirety constitute reasonable compensation for services actually rendered
within the meaning of section 280G(b)(4)(B) of the Code or are otherwise not
subject to disallowance as deductions, in the opinion of the tax counsel
referred to in clause (ii); and (iv) the value of any non‑cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Company’s independent auditors in accordance with the principles of
sections 280G(d)(3) and



--------------------------------------------------------------------------------




(4) of the Code.


(b)    If it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding that, notwithstanding the good faith of the
Executive and the Company in applying the terms of this Section 15, the
aggregate “parachute payments” paid to or for the Executive's benefit are in an
amount that would result in any portion of such “parachute payments” not being
deductible by reason of section 280G of the Code, then the Executive shall have
an obligation to pay the Company upon demand an amount equal to the excess of
the aggregate “parachute payments” paid to or for the Executive's benefit over
the aggregate “parachute payments” that could have been paid to or for the
Executive's benefit without any portion of such “parachute payments” not being
deductible by reason of section 280G of the Code.


16.    Entire Agreement. This Agreement contains all the understandings between
the parties hereto pertaining to the matters referred to herein, and on the
Effective Date shall supersede all undertakings and agreements, whether oral or
in writing, previously entered into by them with respect thereto. The Executive
represents that, in executing this Agreement, he does not rely and has not
relied upon any representation or statement not set forth herein made by the
Company with regard to the subject matter, bases or effect of this Agreement or
otherwise.


17.    Amendment or Modification, Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing,
signed by the Executive and by a duly authorized officer of the Company. No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.


18.    Notices. Any notice to be given hereunder shall be in writing and shall
be deemed given when delivered personally, sent by courier or telecopy or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:



--------------------------------------------------------------------------------




To Executive at:
Alan G. Thomas
 
c/o Vanguard Health Systems, Inc
 
20 Burton Hills Blvd.
 
Suite 100
 
Nashville, TN 37215
 
 
To The Company at:
Vanguard Health Systems, Inc.
 
20 Burton Hills Blvd.
 
Suite 100
 
Nashville, TN 37215
 
Attention: General Counsel
 
Telecopy: (615) 665-6197
 
 
 
with a copy to:
 
 
 
Blackstone Management Associates IV LLC
 
345 Park Avenue
 
New York, NY 10154
 
Attention: Neil Simpkins
 
 
 
and a copy to:
 
 
 
Simpson Thatcher & Bartlett LLp
 
425 Lexington Avenue
 
New York, NY 10017-3954
 
Attention: Brian Robbins



Any notice delivered personally or by courier under this Section 18 shall be
deemed given on the date delivered and any notice sent by telecopy or registered
or certified mail, postage prepaid, return receipt requested, shall be deemed
given on the date telecopied or mailed.


19.    Severability. If any provision of this Agreement or the application of
any such provision to any party or circumstances shall be determined by any
court of competent jurisdiction to be invalid and unenforceable to any extent,
the remainder of this Agreement or the application of such provision to such
person or circumstances other than those to which it is so determined to be
invalid and unenforceable, shall not be affected thereby, and each provision
hereof shall be validated and shall be enforced to the fullest extent permitted
by law.


20.    Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.


21.    Governing Law; Attorney's Fees.


(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Tennessee, without regard to its conflicts of laws
principles.


(b)    The prevailing party in any dispute arising out of this Agreement shall
be entitled to be paid its reasonable attorney's fees incurred in connection
with such dispute from the other party to such dispute.





--------------------------------------------------------------------------------




22.    Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.


23.    Withholdings. All payments to the Executive under this Agreement shall be
reduced by all applicable withholding required by federal, state or local tax
laws.


24.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


25.    Termination of Severance Protection Agreement. Concurrently with the
execution of this Agreement, the Company and the Execute hereby terminate the
Amended and Restated Severance Protection Agreement, dated as of September 23,
2004, between the Company and the Executive.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
VANGUARD HEALTH SYSTEMS, INC.
 
 
 
 
By:
/s/ James H. Spalding
 
 
James H. Spalding
 
 
Executive Vice President
 
 
 
 
 
EXECUTIVE:
 
 
/s/ Alan G. Thomas
 
 
Alan G. Thomas




